Title: From Thomas Jefferson to John Adams, 25 May 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris May 25. 1785.

Your letter of the 22d. from Montreuil sur mer is put into my hands this moment, and having received information of your son, and two American gentlemen being to set out for London tomorrow morning, I seize a moment to inform you that he had arrived well at l’Orient and was well on the 20th. when the packet was still detained by contrary winds. Mr. Barclay, who is arrived, had also seen him. Be so good as to inform the ladies that Mrs. Hayes is arrived. I have not yet seen her, but am this moment going to perform that duty. I fear the ladies have had a more triste journey than we had calculated on. The poverty of the country and distress of the drought would of course produce this effect. I am the more convinced of this as you say they have found amusement in my  notes. They presented themselves to their notice under fortunate circumstances. I am happy if you find any thing in them worthy your approbation. But my country will probably estimate them differently. A foreknowlege of this has retarded my communicating them to my friends two years. But enough of them. The departure of your family has left me in the dumps. My afternoons hang heavily on me. I go sometimes to Passy and Mont Parnasse. When they are gone too I shall be ready for the dark and narrow house of Ossian. We attended the Queen’s entrance yesterday, but lost the sight of her. You can calculate, and without many figures, the extent of this mortification to me. To render it more complete I had placed myself and my daughter in my carriage very finely before the Palais Bourbon to see the illuminations of the Garde meubles which are to cost the king of Spain two or three thousand guineas. But they sent a parcel of souldiers to drive us all away. We submitted without making battle; I carried my daughter to the Abbaye and came home to bed myself. I have now given you all the news of Paris as far as I know it and after recommending myself to the friendly recollection of the ladies I conclude with assurances of the esteem with which I have the honour to be dear Sir Your affectionate friend & servt.,

Th: Jefferson


P.S. Send me your address au plutot.

